UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7088


DAVID M. WATSON, II,

                    Plaintiff - Appellant,

             v.

PRIVATE FIRST CLASS TIPPETT; PRIVATE FIRST CLASS CERRONE,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah K. Chasanow, Senior District Judge. (8:18-cv-00220-DKC)


Submitted: October 29, 2021                                  Decided: November 2, 2021


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David M. Watson, II, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      David Watson appeals the district court’s order denying his Fed. R. Civ. P. 60(b)

motion as untimely and meritless. Watson did not challenge the district court’s timeliness

determination in his informal brief on appeal, so he has waived review of that holding. See

4th Cir. R. 34(b). Moreover, we have reviewed the record and find no reversible error in

the district court’s determination that the motion lacked merit. Accordingly, we affirm.

Watson v. Tippett, No. 8:18-cv-00220-DKC (D. Md. June 24, 2021). We further deny

Watson’s motion for appointment of counsel. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2